

114 S1967 IS: To provide for the conveyance of land of the Illiana Health Care System of the Department of Veterans Affairs in Danville, Illinois.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1967IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Kirk (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo provide for the conveyance of land of the Illiana Health Care System of the Department of
			 Veterans Affairs in Danville, Illinois.
	
		1.Land conveyance, Danville, Illinois
			(a)Conveyance authorized
 (1)In generalThe Secretary of Veterans Affairs may convey to the Danville Area Community College of Danville, Illinois, all right, title, and interest of the United States in and to certain real property, including any improvements thereon, consisting of approximately 0.6 acres known as Building Number 48, which is part of the Illiana Health Care System of the Department of Veterans Affairs.
 (2)Condition of conveyanceThe conveyance under paragraph (1) shall be subject to the condition that the recipient accept the conveyed real property in its condition at the time of the conveyance.
 (b)Consideration for conveyanceAs consideration for the conveyance under subsection (a), the Secretary shall require the Danville Area Community College to convey to the United States all right, title, and interest of the Danville Area Community College in and to certain real property, including any improvements thereon, consisting of approximately 1.06 acres with a gazebo located approximately 293 feet south of the Danville Area Community College Library Building, which is part of the Danville Area Community College.
 (c)Description of propertyThe exact acreage and legal description of the parcels of real property to be conveyed under subsections (a) and (b) shall be determined by surveys satisfactory to the Secretary.
 (d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyances under subsections (a) and (b) as the Secretary considers appropriate to protect the interests of the United States.